DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 12 and 18, the language “transmit a reference signal external to the electronic device” in claims 1 and 12 and the language “transmitting, via the circuit, a reference signal to an environment external to an electronic device” in claim 18 is confusing.  Here, applicant uses the language that states that a reference signal is being transmitted which is unclear as to whether a reference signal is communicated to another device such a processor for signal processing or whether a reference signal is being propagated out into the environment.  
The language in claim 1 “wherein the comparison threshold is correlated to energy absorbed by the object” is ambiguous.  The word “correlated” could imply a mathematical correlation; however, the receiver cannot possibly correlate a threshold with energy that is absorbed by objects in the environment because the receiver can only process what has been received and the absorption occurring outside the receiver is not received.  The dictionary definition of correlated which is defined as “have a mutual relationship or connection, in which one thing affects or depends on another.”  The specification states “The cross-correlation measurements may be compared to a comparison threshold correlated to the MPE or the SAR specifications (Para. [0080]).”  Note that MPE stands for maximum possible exposure and SAR stands for specific absorption rate.  The claim does not provide any limitations regarding MPE or SAR.  Also, the claim does not specify the object and the object being the object of interest will not be the only source of returned reflections to the receiver.  Even if assuming MPE and SAR, neither the MPE nor SAR is specified with any one object type and cannot possibly be specified for any and all objects at the same time.  As such, the metes and bounds of the claims cannot be fully ascertained, thus the claim is indefinite.  
Regarding claims 13-14, it is not clear how the limitation “wherein at least a first (second) portion one or more transmission (receiving) paths” limits the scope of the claim when the scope of the claim refers to only one transmit or only one receive antenna.  In other words, it is not clear as to what portion is referring to when the scope of the claim is in respect to a singular transmit or singular receive antenna.  As such, the meets and bounds of the claims cannot be fully ascertained, thus the claim is indefinite.  For purpose of examination, “more than one transmit (receive) antenna” will be assumed.  
Claim 12 recites the limitation "the radio frequency system" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  
All dependent claims 2-11, 13-17 and 18-20 are rejected due to dependency on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercer (US 2015/0201385)
As to claims 1 and 18, Mercer discloses an electronic device comprising a radio frequency system configured to wirelessly transmit and receive data (Figs. 1 or 3), wherein the radio frequency system comprises:
a first circuit comprising one or more transmission paths, wherein the one or more transmission paths are configured to transmit a reference signal external to the electronic device (Para. [0011] “transmitting antenna” Fig. 1 or Para. [0025] “transmitting antenna 304”  See also Figs. 1-3 items 102, 202 and 302);
Note for all claims:  The transmitted reference signal is interpreted as the transmitted RF signal.  In addition to teaching a transmitted radar signal as discussed above, Mercer also teaches correlating a received signal with a copy of the transmitted waveform (Para. [0033] “the comparator 314 uses an auto-correlation function to measure similarity between a received waveform and one or more pre-generated waveforms.”)
a second circuit comprising one or more receiving paths, wherein the one or more receiving paths are configured to receive a reflection signal based on the reference signal (Para. [0012] “receiving antenna” Fig. 1 or Para. [0025] “receiving antenna 312”  See also Figs. 1-3 items 104, 212 and 312);
a processor (Fig. item 106 or Fig. 3 items 306 and 314.  See also Para. [0047] “processor-implemented steps”, Fig. 4.  See also Figs. 1-3 items 106, 206, 306 and 314) configured to instruct the radio frequency system to:
perform a comparison between the reference signal and the reflection signal (Fig. 4 step 406 Para. [0039] “In one implementation, the detection operation 406 is performed by an RF power detector coupled to a parasitic receiving antenna. Other implementations may also be employed.”  See also Para. [0037] “the comparator 314 can use an auto-correlation function to 
determine whether an object is in proximity to the electronic device based at least in part on whether results of the comparison exceed a comparison threshold, wherein the comparison threshold is correlated to energy absorbed by the object (Para. [0042] “If the determination operation 408 determines that the detected change in signal strength satisfies at least one threshold power change condition, an adjustment operation 410 adjusts the power of the transmitted RF carrier wave.”  See also Para. [0043]  “as defined by applicable SARs regulations.”); and
in response to determining that the result exceeds the comparison threshold, decrease power output by the radio frequency system below the comparison threshold (Para. [0043] describes decreasing power when detecting an object in proximity to the sensor and Para [0044] describes increasing power when said object moves away.).
The difference between claim 1 and 18 is that claim 18 has the limitation “bi-static configuration or a mono-static configuration” which is inherently true that a radar is one or the other.  
Mercer discloses, as shown in Fig. 1, Rx 104 co-located with Tx 102 thus meeting the scope of mono-static configuration.  Mercer’s Figs. 2-3 also show the same type of mono-static configuration.  Claim 18 also states “in response to the object not being within a pre-defined proximity, increasing power output by the electronic device.”  Mercer teaches both increasing pre-defined proximity.  
As to claim 2, Mercer further discloses the electronic device of claim 1, wherein the first circuit comprises one or more additional receiving paths configured to receive and process signals transmitted by an additional electronic device (Para. [0024] “multiple parasitic receiving antennas may be placed in pre-defined locations around the transmitting antenna 204 to improve detection of a proximal object”, Fig. 2).
As to claim 8, Mercer further discloses the electronic device of claim 1, comprising a modem coupled to the first circuit and the second circuit, wherein the modem is configured to perform the comparison between the reference signal and the reflection signal (Figs. 1-4 items 106, 206, 306, 314 and steps 406-408).

As to claim 9, Mercer discloses the electronic device of claim 8, wherein the comparison comprises a cross- correlation measurement of the reference signal and the reflection signal (Para. [0041] “By measuring a correlation between the received carrier wave and the stored wave signatures, one or more object characteristics of the dielectric object can be determined”).
As to claim 10, Mercer discloses the electronic device of claim 1, wherein in response to determining that the results are below the comparison threshold, maintaining or increasing power output by the radio frequency system
As to claim 11, Mercer discloses the electronic device of claim 1, wherein the energy absorption threshold is based at least in part on a maximum permissible exposure (MPE) specification for millimeter wave (mmWave) systems (Para. [0009] “specific absorption rate (SAR) standards are in place that impose maximum energy absorption limits on electronic device manufacturers”), specific absorption rate (SAR) specification for sub-6 GHz systems, or a combination thereof (Para. [0014] “comply with SAR standards”).
As to claim 12 (similar to claims 1 and 18), Mercer discloses a circuit, comprising:
an antenna element configured to transmit and receive wireless signals (Figs. 1-4 and as cited in claims 1 and 18);
one or more transmission paths coupled to the antenna element (Id.), wherein the one or more transmission paths are configured to:
process a reference signal of a selected polarization (inherent because all RF signals have E and H fields; the “selection” is broad and could have occurred at any stage including the research and development stage); and
transmit a reference signal external to the electronic device using the selected polarization (Id.); and
Note for all claims:  The transmitted reference signal is interpreted as the transmitted RF signal.  In addition to teaching a transmitted radar signal as discussed above, Mercer also teaches correlating a received signal with a copy of the transmitted waveform (Para. [0033] “the comparator 314 uses an auto-correlation function to measure similarity between a received waveform and one or more pre-generated waveforms.”)
one or more receiving paths coupled to the antenna element (Figs. 1-4 and as cited in claims 1 and 18), wherein the one or more receiving paths are configured to receive a reflection signal based on the reference signal (Id.) using the selected polarization (inherent because all RF signals have E and H fields; the “selection” is broad and could have occurred at any stage including the research and development stage);
wherein the circuit is configured to:
determine whether an object is in proximity to an electronic device comprising the circuit based at least in part on a comparison between the reference signal and the reflection signal (Figs. 1-4 and as cited in claims 1 and 18 including Para. [0043-44]); and
in response to the object being in proximity to the electronic device, decreasing power output by the radio frequency system below an energy absorption threshold (Id.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Mercer.
As to claim 2 and in addition to the 102 rejection above regarding claim 2
Claims 3-4, 6-7, 13-17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Mercer in view of Tsfati (US 2019/0377075).
As to claim 3, The electronic device of claim 1, Mercer does not discloses the electronic device of claim 1 wherein the second circuit comprises one or more additional transmission paths configured to process and transmit signals generated by the radio frequency system. 
Mercer discloses “multiple parasitic receiving antennas may be placed in pre-defined locations around the transmitting antenna 204 to improve detection of a proximal object (Para. [0024], Fig. 2).”  It would also be obvious to have multiple receive antenna in Figs. 1 and 3 applying the same rational of improving the detection of a proximal object as provided above in view of Mercer’s teaching in Para. [0024].  Thus, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify Figs. 1 and 3 to have several receive paths in Figs. 1 and 3 in order to improve detection.   One of ordinary skill would understand that using multiple receive antenna would improve spatial range and resolution and would be able to deduce that the same would be true for having multiple transmit antenna and that having both multiple transmit and multiple receive antenna would be even better.
In other words, Mercer contemplates using multiple receive antenna for Fig. 2 as discussed in the 102 rejection of claim 2 above and that it would be obvious to apply multiple receive antenna to Figs. 1 and 3 as well as discussed in the 103 rejection of claim 2 above.  However, Mercer does not teach using multiple transmit antennae although one of ordinary skill could arguably extend the teachings of improved proximity detection via multiple receive antenna to multiple transmit antenna as well.  
In the same field of endeavor, Tsfati discloses “array antenna module 510 that includes a number of antenna elements, each of which can be connected through a switch matrix 515 to 
In view of the teachings of Tsfati, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention of Mercer’s second circuit (Figs. 1-3 items 102, 202 and 302) to include several transmit paths (Figs. 1-3 items 102, 204 and 304) in addition to the multiple receive antenna (Fig. 2 item 204 and as modified in Figs. 102 and 304) in order to further improve detection range and resolution thereby further improving overall detection.
As to claim 4, Mercer in view of Tsfati teaches the electronic device of claim 3, wherein the radio frequency system comprises a switch configured to control whether the second circuit receives the signals or transmits the signals (Tsfati: Fig. 5A item 515)
As to claim 6, Mercer does not disclose the electronic device of claim 1, wherein the reference signal is a fifth-generation new radio millimeter wave (5G NR mmWave) signal.
Tsfati discloses one or more communication protocols that utilize the millimeter wave (mmWave) spectrum (e.g., 24 GHz-300 GHz), such as WiGig (IEEE 802.11ad and/or IEEE 802.11ay) which operates at 60 GHz, and/or one or more 5G protocols using, for example, the 28 GHz frequency spectrum (Para. [0028]). Also, Tsfati shows the radar 550 in Fig. 5A using the same transmit and receive antenna.  Thus, both the radar and communication circuitry use the 5G protocols.  Tsfati also discloses “fifth generation (5G) cellular communication and Wireless Gigabit Alliance (WiGig) standards are being introduced for wireless cellular devices and Wireless Local Area Networks (WLAN), respectively. In high-density deployment situations, the utilization of available bandwidth becomes increasingly important (Para. [0002]).”
In view of the teachings of Tsfati, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply 5G to Mercer in order to meet national or international standards – the fact it is a standard alone makes it obvious – thereby reducing bandwidth requirements.  
As to claim 7, Mercer discloses the electronic device of claim 1, wherein the reference signal is a chirp signal comprising industrial radar waveforms, wherein the radio frequency system is configured to transmit the chirp signal (Para. [0033] “chirp”).
Mercer is silent in regards to using a 24 giga-hertz (GHz) industrial, scientific, and medical (ISM) band.
Tsfati discloses “the radar circuitry 400 is configured to emit low level radiation, such as low level radiation in a band that complies with Federal Communications Commission (FCC) or other federal governmental agency regulations (e.g., industrial, scientific, and medical radio band ( ISM band) bands like 24 GHz or 61 GHz) (Para. [0047]).”
In view of the teachings of Tsfati, it would have been obvious to a person having ordinary skill in the art at the time of filing to use 24 GHz ISM in order to reduce radiation thereby improving safety.  
As to claim 13, Mercer does not discloses the circuit of claim 12, wherein at least a first portion of the one or more transmission paths are configurable to transmit the reference signal, and wherein at least a second portion of the one or more transmission paths are configurable to not transmit the reference signal.
Tsfati disclose a radar coupled to transmit and received antennas via switches 561, 671 and 515 and as discussed in Para. [0056-65].
In view of the teachings of Tsfati, it would have been obvious to modify the transmit and receive antennas in Figs. 1-3 of Mercer to include several transmit and receive antenna paths including switches in order to increase the detection range and resolution as discussed above in claim 3 and to perform switching between antenna so that not all antennae are unnecessarily transmitting and receiving at the same to time (e.g. Tsfati “TDMA” at Para. [0002]) thereby avoiding any unnecessary mutual interference.  
As to claim 14, Mercer does not discloses the circuit of claim 12, wherein at least a first portion of the one or more receiving paths are configurable to receive the reflected signal, and wherein at least a second portion of the one or more receiving paths are configurable to not receive the reflected signal.
Tsfati disclose a radar coupled to transmit and received antennas via switches 561, 671 and 515 and as discussed in Para. [0056-65].
In view of the teachings of Tsfati, it would have been obvious to modify the transmit and receive antennas in Figs. 1-3 of Mercer to include several transmit and receive antenna paths including switches in order to increase the detection range and resolution as discussed above in claim 3 and to perform switching between antenna so that not all antennae are unnecessarily transmitting and receiving at the same to time (e.g. Tsfati “TDMA” at Para. [0002]) thereby avoiding any unnecessary mutual interference.  
As to claim 15, Mercer as modified by Tsfati discloses the circuit of claim 12, wherein each of the one or more transmission paths comprise  the antenna element (Tsfati: Fig. 5A items 561, 671 and 515 and Fig. 7 item 720), and wherein  (Id.) to one or more envelope detectors (Mercer: Figs. 1-3 items 106, 206, 306 and 314 – one of ordinary 
Tsfati discloses a directional coupler 720 to route transmitted or received signals to the power detectors items 780, 783, 785 and 787 as shown in Fig. 7.
In view of the teachings of Tsfati, it would have been obvious to a person having ordinary skill in the art at the time of filing to use a coupler in Mercer’s Fig. 1-3, as previously modified by Tsfati, to route signals to the appropriate transmitted or received signals to the detectors in order to prevent interference between the transmit and receive antenna thereby improving signal quality.  
As to claim 16, Mercer as modified by Tsfati disclose the circuit of claim 15, wherein the one or more envelope detectors are configured to generate an envelope signal for each signal transmitted to the one or more envelope detectors by the bi-directional coupler (Id.).
Although Mercer discloses “digital communication bus,” Mercer is silent with respect of the limitation “wherein the one or more envelope detectors are coupled to an analog-to-digital converter (ADC) configured to digitize the envelope signals.”
Tsfati discloses a directional coupler 720 coupled to power detectors 780, 783, 785, and 787 which are each coupled to analog-to-digital converters 770, 773, 775 and 777 as shown in Fig. 7 and discussed in Para. [0080].  
In view of the teachings of Tsfati, it would have been obvious to one having ordinary skill in the art to use an ADC in Mercer to digitize the received signal before performing the step of correlation in order to reduce computational time because convolution is by its very nature computationally complex and requires a lot of computation time, thus it would be easier to convolve a discrete signal in contrast to an analog signal thereby reducing computational time. 
As to claim 17, Mercer as modified by Tsfati, discloses the circuit of claim 16, wherein determining whether an object is in proximity to an electronic device comprises comparing the digitized envelope signals of the reflected signal and the digitized envelope signal of the reference signal via cross-correlation (Mercer: Para. [0041] “By measuring a correlation between the received carrier wave and the stored wave signatures, one or more object characteristics of the dielectric object can be determined.”  See also Para. [0037]).
As to claim 20, Mercer discloses the method of claim 18, wherein the mono-static configuration comprises:
a radio frequency circuit configured to:
transmit the reference signal to the environment via a polarization (inherent because all RF signals have E and H fields) and an antenna element (Figs 1-3 and Fig. 4 step 402); and
receive the reflected signal via the polarization (inherent) and the antenna element (Figs 1-3 and Fig. 4 step 404);
Mercer is silent with respect to the limitation “wherein the reference signal is a fifth-generation new radio millimeter wave (5G NR mmWave) signal, a chirp signal comprising industrial radar waveforms transmitted using a 24 giga-hertz (GHz) industrial, scientific, and medical (ISM) band, or a combination thereof.”
Tsfati discloses “the radar circuitry 400 is configured to emit low level radiation, such as low level radiation in a band that complies with Federal Communications Commission (FCC) or other federal governmental agency regulations (e.g., industrial, scientific, and medical radio band ( ISM band) bands like 24 GHz or 61 GHz) (Para. [0047]).”
In view of the teachings of Tsfati, it would have been obvious to a person having ordinary skill in the art at the time of filing to use 24 GHz ISM in order to reduce radiation thereby improving safety.  
Tsfati discloses one or more communication protocols that utilize the millimeter wave (mmWave) spectrum (e.g., 24 GHz-300 GHz), such as WiGig (IEEE 802.11ad and/or IEEE 802.11ay) which operates at 60 GHz, and/or one or more 5G protocols using, for example, the 28 GHz frequency spectrum (Para. [0028]). Also, Tsfati shows the radar 550 in Fig. 5A using the same transmit and receive antenna.  Thus, both the radar and communication circuitry use the 5G protocols.  Tsfati also discloses “fifth generation (5G) cellular communication and Wireless Gigabit Alliance (WiGig) standards are being introduced for wireless cellular devices and Wireless Local Area Networks (WLAN), respectively. In high-density deployment situations, the utilization of available bandwidth becomes increasingly important (Para. [0002]).”
In view of the teachings of Tsfati, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply 5G to Mercer in order to meet national or international standards – the fact it is a standard alone makes it obvious – thereby reducing bandwidth requirements.  
Claims 5 is rejected under 35 U.S.C. 103 as being obvious over Mercer in view of Saitou (US 2018/0292521).
As to claim 5, Mercer does not discloses the electronic device of claim 1, wherein the one or more transmission paths are configured to transmit the reference signal via a first polarization, and wherein the one or more receiving paths are configured to receive the reflection signal via a second polarization
In the same field of endeavor, Saitou discloses “the antenna portion 23 includes two antennas having polarization directions orthogonal to each other. The polarization direction here refers to a direction in which an electric field oscillates in a plane formed by an electric field vector of an electric wave (electromagnetic wave) and a propagation direction. An electric wave having an electric field oscillating in a vertical direction may be called as an electric wave having a vertically polarized wave, and an electric wave having an electric field oscillating in a horizontal direction, which is orthogonal to the vertical direction, may be called as an electric wave having a horizontally polarized wave. (Para. [0039-40]).”
In view of the teachings of Saitou, it would have been obvious to a person having ordinary skill in the art to apply the teachings of Saitou to the antennae in Mercer in order to transmit and receive different polarizations thereby reducing mutual interference which is well-known technique.  
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Mercer in view of Tsfati and Saitou.
As to claim 19, Mercer does not disclose a bi-static configuration:  a first radio frequency circuit configured to transmit the reference signal to the environment via a first polarization and a first antenna element; and
a second radio frequency circuit configured to receive the reflected signal via a second polarization and a second antenna element;
wherein the reference signal is a fifth-generation new radio millimeter wave (5G NR mmWave) signal, a chirp signal comprising industrial radar waveforms transmitted using a 24 giga-hertz (GHz) industrial, scientific, and medical (ISM) band, or a combination thereof
In the same field of endeavor, Tsfati discloses “the radar circuitry 400 is configured to emit low level radiation, such as low level radiation in a band that complies with Federal Communications Commission (FCC) or other federal governmental agency regulations (e.g., industrial, scientific, and medical radio band ( ISM band) bands like 24 GHz or 61 GHz) (Para. [0047]).”
In view of the teachings of Tsfati, it would have been obvious to a person having ordinary skill in the art at the time of filing to use 24 GHz ISM in order to reduce radiation thereby improving safety.  
Tsfati also discloses one or more communication protocols that utilize the millimeter wave (mmWave) spectrum (e.g., 24 GHz-300 GHz), such as WiGig (IEEE 802.11ad and/or IEEE 802.11ay) which operates at 60 GHz, and/or one or more 5G protocols using, for example, the 28 GHz frequency spectrum (Para. [0028]). Also, Tsfati shows the radar 550 in Fig. 5A using the same transmit and receive antenna.  Thus, both the radar and communication circuitry use the 5G protocols.  Tsfati also discloses “fifth generation (5G) cellular communication and Wireless Gigabit Alliance (WiGig) standards are being introduced for wireless cellular devices and Wireless Local Area Networks (WLAN), respectively. In high-density deployment situations, the utilization of available bandwidth becomes increasingly important (Para. [0002]).”
In view of the teachings of Tsfati, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply 5G to Mercer in order to meet national or international standards – the fact it is a standard alone makes it obvious – thereby reducing bandwidth requirements.  
In the same field of endeavor, Saitou discloses a bi-static configuration as shown in Fig. 2 and as discussed in Para. [0034-38].
In view of the teachings of Saitou, it would have been obvious to a person having ordinary skill in the art to modify Figs. 1-3 in Mercer, as modified by Tsfati, to have separately located transmitter and receivers because it is well known that a bi-static configurations improve spatial and angular resolution and are less susceptible to interference than mono-static configurations.  
Saitou also discloses “the antenna portion 23 includes two antennas having polarization directions orthogonal to each other. The polarization direction here refers to a direction in which an electric field oscillates in a plane formed by an electric field vector of an electric wave (electromagnetic wave) and a propagation direction. An electric wave having an electric field oscillating in a vertical direction may be called as an electric wave having a vertically polarized wave, and an electric wave having an electric field oscillating in a horizontal direction, which is orthogonal to the vertical direction, may be called as an electric wave having a horizontally polarized wave. (Para. [0039-40]).”
In view of the teachings of Saitou, it would have been obvious to a person having ordinary skill in the art to apply the teachings of Saitou to the antennae in Mercer, as modified by Tsfati, in order to transmit and receive different polarizations thereby reducing mutual interference which is well-known technique.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoferer (US 2019/0033116) discloses “in the case of a medium that only reflects a small proportion of the transmission signal, it can be advantageous to increase the 
Park (US 2017/0195508) discloses “based on a reflection signal received by a certain time unit and may compare a threshold value with a weight value corresponding to at least one location on the sensed moving route of the user to determine a time for changing the plurality of power consumption modes (Para. [0024]).”
Bell (US 2017/0077764) discloses “such that even the transmitters with video cameras that cannot view the child receive the X, Y, Z coordinates of the child from other transmitters, and then the transmitters with video cameras that cannot view the child can use the child's X, Y, Z coordinates to compare with the X, Y, Z coordinates of the receivers they are powering so that if the receiver being powered gets too close to the child, the transmission of power waves to the receiver may be reduced or ceased (Para. [0111]).”
Schlub (US 2014/0315592) discloses “Coupler 142 may also serve as a tap that routes a fraction of the transmitted signals from path 140 to phase and magnitude detector circuitry 144 over path 146. Radio-frequency antenna signals that are received by coupler 142 from antenna 40 (e.g., transmitted signals that have reflected from antenna 40) may be routed to phase and magnitude detector circuitry 144 on path 148 (Para. [0067]).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648